Title: To Thomas Jefferson from William Stephens Smith, 21 December 1785
From: Smith, William Stephens
To: Jefferson, Thomas



Sir
Leicester Square Decr. 21st. 1785.

Your goodness will doubtless attribute my silence to a necessary attention to the duties of office, which since my arrival, have been neither few nor small. I was at a loss when I took my leave for Expressions to convey to you a proper Idea of the impression which your politeness and Hospitality had made on my mind, and now I can only thank and assure you, that while gratitude is considered a Virtue it cannot be errased. There is at present a remarkable Stagnation in the Political Pool. Mr. Edens passage from the one side to the other, has lately disturbed the waters a little, as you will see by the papers which accompany this. If no evident advantage should soon appear from his negotiation with the Court of Versailles the people will suppose it to be a Stroke of the Ministers to detach  him from the Minority. Should this opinion be adopted, it will be made use of to his disadvantage. But this is to be proved. Both parties are remarkably silent and seem collecting themselves for the approaching meeting of Parliament, when they will shew their Colours and enable us to judge pretty decidedly, on what Staff the Stripes are to rise. The ratification of the treaty between France and Holland and the wise memorial which the british Minister presented on that subject has roused the Nation a little and I have some reason to suppose will induce the ministry to attend seriously to arrangements with us. The merchants begin to speak plain on the Subject and to give Strong Symptoms of returning reason. I hope soon to be able to venture more explicitly on the subject. Immediately on my arrival I attended to the business of procuring your mares. I have as yet had no report on the Subject, but in every instance you may rely on my disposition to serve and oblige you.
I am with the most perfect respect, your Excellency’s Most obliged Humble Servant,

W. S. Smith

